Citation Nr: 0522770	
Decision Date: 08/19/05    Archive Date: 08/25/05	

DOCKET NO.  05-08 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on 
housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1947 to August 1951 
and from November 1952 to September 1953.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran is service connected for pleural thickening 
with emphysema, pleurisy and dyspnea, evaluated as 
100 percent disabling, and fungus infection of the feet, with 
ID reaction to the hands, evaluated as 10 percent disabling.

2.  The veteran is not substantially confined to his dwelling 
and the immediate premises as a direct result of 
service-connected disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation by reason of 
being housebound have not been met.  38 U.S.C.A. §§ 1114, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.350 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he is entitled to special monthly 
compensation based on being housebound due to his 
service-connected disabilities.  His service-connected 
disabilities are pleural thickening with emphysema, pleurisy 
and dyspnea, evaluated as 100 percent disabling, and fungus 
infection of the feet, with ID reaction to the hands, 
evaluated as 10 percent disabling.  It is not contended or 
shown that these disabilities are improperly rated.

Increased compensation may be payable if a veteran has a 
single service-connected disability rated as 100 percent and:  
(1) Has additional service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a direct result of service-connected disabilities to his 
or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. 
§ 3.350(i) (2004).  

A January 2004 medical certificate reflects that the veteran 
required lifetime oxygen.  A January 2004 private treatment 
record reflects that the veteran reported that he had been 
hospitalized for four days with pneumonia earlier in the 
month.  He indicated that on January 3, he had gone out with 
his wife to the hairdresser.  His asthma symptoms were the 
same.  The veteran had no symptoms at night or upon waking 
due to using oxygen all night, but did have symptoms that 
were exercise induced.  The assessment included chronic 
obstructive pulmonary disease with recent flares and recent 
pneumonia.  

A February 2004 private treatment record reflects that the 
veteran reported that his asthma symptoms were the same with 
no flares.  He reported symptoms that were exercise induced.  
He indicated that he was not as sleepy while driving.  

The veteran has submitted April 2004 examination reports, 
completed by private physicians, for consideration of whether 
the veteran is housebound.  One describes the veteran as 
"essentially homebound" due to oxygen requirements.  
Another indicated that he was able to travel for short 
distances without assistance but with oxygen.  Another 
indicated that the veteran was able to leave home without 
assistance on a limited basis, and to travel to doctors' 
appointments, but not much more.  Essentially, these reports 
indicate that his ability to leave home unassisted is 
limited, but that he is able leave home without assistance 
for a short distance.  

The report of a May 2004 VA examination to determine whether 
the veteran was housebound reflects that the veteran's claims 
file was thoroughly reviewed.  The report indicates that the 
veteran was able to drive himself and drove himself to the 
examination.  He was able to walk to the exam room 
unassisted.  He was accompanied by his wife.  The veteran 
reported getting sleepy when driving long distances because 
his oxygen began to run out, but this had been corrected by 
increasing the oxygen flow while driving.  The veteran 
reported that he rarely left his home because he was on 
oxygen all of the time.  The veteran complained of shortness 
of breath without exertion.  He indicated that he did not do 
anything outside his home because of his shortness of breath 
and constant supplemental oxygen requirement.  The diagnoses 
included bronchiectasis, pulmonary fibrosis, and emphysema.  
The examiner commented that the veteran did have portable 
oxygen that would allow him to travel outside the home and 
noted that drowsiness while driving had been corrected by 
increasing oxygen flow while driving.  

In a statement, submitted by the veteran in August 2004, it 
was indicated that the veteran did not drive long distances 
routinely.  The only long distance he had driven was to a 
family funeral.  On the way he had blacked out or went to 
sleep several times which had caused him to run off the road.  
As a result his wife had to drive the last 200 miles.  

The veteran has submitted a copy of an old Board decision 
relating to an award of special monthly pension by reason of 
being housebound.  The Board observes that the factual 
situation of the veteran in that instance was different than 
the current situation in that that veteran had 
arteriosclerotic heart disease with angina and claudication 
which affected his ability to walk.  In any event, Board 
decisions do not have precedential value.  38 C.F.R. 
§ 20.1303.

A review of the entire record reflects that the veteran is 
not substantially confined to his home as a result of his 
service-connected disability.  He does require oxygen 
24 hours per day and this does create some inconvenience in 
his leaving his home.  Nonetheless, the record indicates that 
he has overcome this inconvenience and is essentially able to 
travel from his home at will for medical appointments and to 
accompany his wife (e.g., to a hairdresser).  When necessary, 
he was also able to travel hundreds of miles to a family 
funeral, albeit with some difficulty when his oxygen ran low.  
The record reflects that the veteran's respiratory disability 
has not progressed to the extent that he is substantially 
confined to his premises; rather, the inconvenience of using 
portable oxygen does not substantially confine the veteran to 
his home and immediate premises.  Accordingly, a 
preponderance of the evidence is against the conclusion that 
the veteran is housebound for purposes of establishing 
entitlement to special monthly compensation.  

Veterans Claims Assistance Act

VA has the duty to assist a veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and to provide an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b)(c) (2004).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, VCAA 
notice was provided to the veteran in April 2004, prior to 
the May 2004 AOJ decision that is the basis of the appeal.  

The Board finds that the veteran was provided VCAA content 
complying notice and proper VA process in the April 2004 VCAA 
notice to him and in the March 2005 statement of the case 
which provided him with VCAA implementing regulations.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121.

The Board acknowledges that it has used documents issued 
after the adverse RO decision in concluding that the section 
5103(a) requirements have been met.  Nonetheless, the initial 
section 5103(a) notice was issued before the adverse RO 
decision.  Moreover, the content of the notices provided to 
the veteran has fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
was advised to submit any evidence that he had that was 
relevant to his claim.  He has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  For these reasons, to 
decide the appeal would not be prejudicial error to the 
veteran.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a) all questions of any matter which under 38 U.S.C.A. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for appellant's benefits, it is entirely 
appropriate for the Board to consider whether the duty to 
notify has been fulfilled, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case each of the four 
content requirements of the VCAA notice have been fully 
satisfied.  

With respect to the VA's duty to assist, private treatment 
records and a VA examination have been obtained.  The veteran 
has indicated that he does not desire a personal hearing.  In 
a June 2005 statement the veteran's representative indicated 
that the veteran desired to have his claims file certified to 
the Board as soon as possible.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefits flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefits flowing to the veteran are to be avoided).  
VA has satisfied its duty to inform and assist the veteran at 
every stage in this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  


ORDER

Entitlement to special monthly compensation on the basis of 
being housebound is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


